         Case 1:19-cv-11915-IT Document 1 Filed 09/09/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

FERNANDO S. COSTA                             )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )
                                              )       Civil Action No.:1:19-cv-11915
TOP’S CHURRASCARIA, INC. and,                 )
ALIA DAMASCENO, individually,                 )
                                              )
        Defendants.                           )

                          COMPLAINT AND JURY DEMAND

                                    INTRODUCTION

The Plaintiff brings this action pursuant to the Fair Labor Standards Act (“FLSA”), 29
U.S.C. §§ 201 et seq. and Mass. General Laws c. 149, §§ 148, 148B and 150 (“Wage
Act”). The Plaintiff, a former employee of a restaurant owned and operated by
Defendants, regularly worked in excess of sixty (60) hours per week but, in blatant
disregard for state and federal law, was not paid wages at an overtime premium.

                             JURISDICTION AND VENUE

     1. This action arises under the laws of the United States, the FLSA, 29 U.S.C. §§
        201 et seq. This Court has supplemental jurisdiction over the state law claims
        pursuant to 28 U.S.C. § 1331.

     2. Venue is appropriate in the District of Massachusetts as all of the events and
        omissions giving rise to this claim occurred herein.

                                         PARTIES

     3. Plaintiff Fernando S. Costa (“Costa”), a resident of Peabody, Massachusetts, was
        employed by the Defendants from 2010 through May of 2018 at “Oliveira’s
        Steakhouse,” a restaurant in Peabody, Massachusetts owned and operated by the
        Defendants.

     4. Oliveira’s Steakhouse is owned and operated by Defendant Top’s Churrascaria,
        Inc., (“Oliveira’s”, or the “Company”) a Massachusetts corporation with a
        principal place of business at 74 Walnut Street, Peabody Massachusetts. At all
        times relevant to this complaint, the Company has engaged in “interstate

1
        Case 1:19-cv-11915-IT Document 1 Filed 09/09/19 Page 2 of 4



       commerce” under the FLSA because its restaurant has combined annual gross
       sales of at least $500,000.00 for the previous three years, and it employs
       individuals engaged in interstate commerce.

    5. Defendant Alia Damasceno is President, Treasurer, and sole Director of Top’s
       Churrascaria, Inc. He resides at 261 Havre Street, #1, East Boston,
       Massachusetts. The Defendant Alia Damasceno, based on information and belief,
       is the individual in charge of policies and procedures related to the payment of
       wages at Oliveira’s Steakhouse.

                                           FACTS


    6. Costa was employed by the Defendants from about 2010 through May of 2018
       (the “Employment Period”).

    7. The Company agreed to furnish Costa with wages on a salary basis.

    8. The Company agreed to furnish Costa with $700.00 per week.

    9. Costa regularly worked in excess of sixty (60) hours per week during the
       Employment Period.

    10. During the Employment Period, Costa regularly worked 6-days per week for the
        Defendants.

    11. On some days, Costa worked from 8:30am in the morning straight through to
        2:00am the following morning.

    12. During the Employment Period, the Company never furnished Costa with an
        overtime premium of one and one-half times his regular hourly rate for hours he
        worked over forty in a week.

    13. Costa’s job included bartending, serving/waiting tables, cooking, cleaning, among
        other tasks.

    14. As part of his job duties, Costa did not have the authority to hire nor fire other
        employees.

    15. The Company owes Costa wages at an overtime premium rate pursuant to the
        FLSA.

    16. Costa filed a wage and hour complaint with the Fair Labor Division of the
        Massachusetts Attorney General’s Office to commence a private action against
        the Defendants for violations of Massachusetts Wage and Hour Laws, and that

2
         Case 1:19-cv-11915-IT Document 1 Filed 09/09/19 Page 3 of 4



         request is pending.
                                  CAUSES OF ACTION

             COUNT I – Fair Labor Standards Act, 29 U.S.C. § 207 et seq.

    17. The previous paragraphs are re-alleged and incorporated by reference.

    18. The FLSA provides that employers such as the Defendants must compensate
        employees such as the Plaintiff at a rate of at least time and one half for hours
        worked over forty in a week.

    19. Plaintiff worked over forty hours per week for the Defendants who willfully failed
        to pay him overtime, in violation of the FLSA.

    20. Both Defendants are “employers” of the Plaintiff under the FLSA because they
        directly controlled company policy related to the payment of wages.

         COUNT II – Mass Wage Act, Mass. General Laws. c. 149, §§ 148, 150

    21. The previous paragraphs are re-alleged and incorporated by reference.

    22. Mass. General Laws c. 149, § 148, 150, requires employers to pay employees for
        time worked no later than six days following the end of a pay period in which
        wages are earned, and employees who are discharged from employment must be
        paid in full on the day of discharge.

    23. The Defendants violated Mass. General Laws c. 149, § 148 by failing to timely
        pay the Plaintiff overtime wages due under the FLSA.

    24. The Defendants violated Mass. General Laws c. 149 § 148 by failing to ensure the
        Plaintiff made at least the statutory minimum wage for all hours worked.

    25. Both Defendants are “employers” of the Plaintiff under the FLSA because they
        directly controlled company policy related to the payment of wages.

                               REQUESTS FOR RELIEF

WHEREFORE, the Plaintiff request that the Court:

    1.   Award the value of wages and other benefits;
    2.   Award liquidated damages and attorney’s fees under the FLSA;
    3.   Award triple damages and attorney fees under Mass. Gen. Law. c. 149, § 150;
    4.   Award any Other Relief as the Law and Justice requires.



3
    Case 1:19-cv-11915-IT Document 1 Filed 09/09/19 Page 4 of 4



             PLAINTIFF DEMANDS A TRIAL BY JURY

                                 PLAINTIFF,
                                 By his attorney,
                                 /s/ Michael J. Bace, Esq.
                                 Michael J. Bace, Esq. (BBO
                                 BACE LAW GROUP, LLC
                                 PO Box 9316
                                 Boston, MA 02114
                                 508-922-8328
                                 mjb@bacelaw.com




4
